              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:18-cv-00124-MR


TRAVIS J. KNIGHT,                )
                                 )
                     Plaintiff,  )
                                 )              MEMORANDUM OF
                 vs.             )              DECISION AND ORDER
                                 )
ANDREW SAUL, Commissioner        )
of Social Security,              )
                                 )
                     Defendant.  )
________________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 12] and the Defendant’s Motion for Summary

Judgment [Doc. 15].

I.    PROCEDURAL HISTORY

      The Plaintiff, Travis J. Knight (“Plaintiff”), received as a child

supplemental security income under Title XVI disability of the Social Security

Act (the “Act”), beginning on October 20, 2008. [Transcript (“T.”) at 11, 95].

Upon the Plaintiff reaching eighteen (18) years of age, the Commissioner

redetermined that while the Plaintiff met the requirements for disability as a

child, he did not meet the requirements for disability as an adult, effective

April 3, 2013. [T. at 96, 99-106, 134-135]. Upon Plaintiff’s request, a hearing
was held on July 23, 2014 before a Disability Hearing Officer. [T. at 108-122].

On July 28, 2014, the Disability Hearing Officer issued a written decision

affirming the redetermination that Plaintiff did not meet the requirements for

disability as an adult. [T. 123-133]. Upon Plaintiff’s request, a hearing was

held on August 14, 2017 before an Administrative Law Judge (“ALJ”). [T. at

34-70]. On September 5, 2017, the ALJ issued a written decision denying

the Plaintiff benefits, finding that the Plaintiff’s disability ended within the

meaning of the Act effective April 3, 2013. [T. at 11-27]. The Appeals Council

denied the Plaintiff’s request for review, thereby making the ALJ’s decision

the final decision of the Commissioner. [T. at 1-5].

      The Plaintiff has exhausted all available administrative remedies, and

this case is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards


                                       2
and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

       “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted). Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review for

substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful


                                       3
activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations set

out a detailed five-step process for reviewing applications for disability. 20

C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015). “If an applicant’s claim fails at any step of the process, the ALJ need

not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200, 1203

(4th Cir. 1995) (citation omitted). The burden is on the claimant to make the

requisite showing at the first four steps. Id.

      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). However, step one is not

applicable to a redetermination of disability based upon the claimant

reaching the age of eighteen (18). 20 C.F.R. § 416.987(b). If step one is not

applicable, the case progresses to step two, where the claimant must show

a severe impairment. If the claimant does not show any physical or mental

deficiencies, or a combination thereof, which significantly limit the claimant’s




                                       4
ability to perform work activities, then no severe impairment is established

and the claimant is not disabled. Pass 65 F.3d at 1203.

     At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

     At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled. Id. Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative


                                      5
work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering his burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is entitled

to benefits. In this case, the ALJ rendered a determination adverse to the

Plaintiff at the fifth step.

IV.   THE ALJ’S DECISION

      The ALJ determined that step one of the sequential evaluation did not

apply because the Plaintiff : (1) had attained the age of eighteen (18) on May

9, 2012, (2) had received supplemental security income benefits based on

disability as a child, but (3) based on a redetermination of disability under the

rules for adults, was no longer disabled as of April 3, 2013. [T. at 13]. At step

two, the ALJ found that the Plaintiff has severe impairments, including

neurofibromatosis status post right lower extremity below the knee

amputation and mental impairments variously diagnosed as borderline

intellectual functioning, depression, rule out attention deficit hyperactivity

disorder (ADHD), and rule out reading and math disorders. [Id.]. At step


                                       6
three, the ALJ determined that the Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the Listings. [T.

at 14]. The ALJ then determined that the Plaintiff, notwithstanding his

impairments, has the RFC:

              [T]o perform sedentary work as defined in 20 CFR
              416.967(a), which includes sitting for total of six
              hours during eight-hour day, and standing or walking
              for total of two hours during an eight-hour day. He
              can occasionally lift and carry 20 pounds and
              frequently lift and carry 10 pounds. He can
              occasionally climb ramps or stairs, but never climb
              ladders, ropes or scaffolds. He can occasionally
              balance, stoop, kneel, and crouch and never crawl.
              He is able to perform simple, routine tasks, which can
              be learned in 30 days or less, and perform work that
              has a GED rating for math and reading of 1, which
              would for example, require the ability to perform
              simple two digit addition and subtraction.

[T. at 17].

      At step four, the ALJ identified that the Plaintiff has no past relevant

work. [T. at 26]. At step five, based upon the testimony of the VE, the ALJ

concluded that since April 3, 2013, considering Plaintiff’s age, education,

work experience, and RFC, Plaintiff was capable of performing other jobs

that exist in significant numbers in the national economy, including check

weigher, final assembler, and bench hand. [T. at 26-27]. The ALJ therefore

concluded that the Plaintiff was not “disabled” as defined by the Social



                                        7
Security Act beginning on April 3, 2013 through September 5, 2017, the date

of the ALJ’s decision. [T. at 27].

V.    DISCUSSION1

      As one of his assignments of error, the Plaintiff argues that the ALJ

erred in failing to supply evidence to the Plaintiff that was added to the record

after the hearing as required by 20 C.F.R. § 416.1416(f). [Doc.12-1 at 4-8].

The Commissioner concedes that the evidence added to the record should

have been provided to the Plaintiff, however, that any such error was

harmless. [Doc. 16 at 5-6].

      The Social Security Regulations require that a claimant be notified and

given an opportunity to review and comment on unfavorable post-hearing

evidence:

            If, for any reason, additional evidence is obtained or
            developed by us after your disability hearing, and all
            evidence taken together can be used to support a
            reconsidered determination that is unfavorable to
            you with regard to the medical factors of eligibility, we
            will notify you, in writing, and give you an opportunity
            to review and comment on the additional evidence.
            You will be given 10 days from the date you receive
            our notice to submit your comments (in writing or, in
            appropriate cases, by telephone), unless there is
            good cause for granting you additional time, as
            illustrated by the examples in § 416.1411(b). Your

1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.


                                        8
            comments will be considered before a reconsidered
            determination is issued. If you believe that it is
            necessary to have further opportunity for a hearing
            with respect to the additional evidence, a
            supplementary hearing may be scheduled at your
            request. Otherwise, we will ask for your written
            comments on the additional evidence, or, in
            appropriate cases, for your telephone comments.

20 C.F.R. § 416.1416(f).

      Here, the unfavorable post-hearing evidence at issue includes an adult

function report dated May 4, 2013 and a report of telephonic contact from

the Plaintiff’s mother. [T. at 470-482]. The Commissioner does not challenge

Plaintiff’s assertion that he was not given an opportunity to review, comment,

or request a supplemental hearing on the unfavorable post-hearing

evidence. [Doc. 16 at 5-6]. As such, it is undisputed that the Commissioner

erred by failing to comply with 20 C.F.R. § 416.1416(f). However, the

Commissioner argues that the error is harmless. [Doc. 16 at 5-6].

      In his decision, the ALJ cites extensively to the 2013 adult function

report to support his analysis and conclusions concerning the inconsistency

of Plaintiff’s evidence regarding the severity of his impairments, as well as

its inconsistency with the other evidence of record. [See T. at 14-16, 21-22,

24]. Notably, the ALJ relied primarily on the 2013 adult function report, as

well as the report of telephonic contact from the Plaintiff’s mother, in his

analysis of the Plaintiff’s day-to-day activities:
                                         9
              Likewise, the claimant's day-to-day activities are
              inconsistent with the extent of his allegations. The
              claimant admitted that his leg has improved. (hearing
              transcript). Despite his amputation, the claimant can
              perform household chores such as sweeping,
              mopping, laundry, vacuuming, dishes, cooking,
              dusting, and making beds. (Exhibit 8F/2). He also
              enjoys hiking, playing basketball, baseball, and
              fishing, and is able to physically drive a car. (Exhibit
              8F/1-2; 10F/3). Despite his mental impairments, the
              record also establishes that the claimant is
              independent in his day-to-day activity and engages
              in age-appropriate activity. (Exhibit 10F). He
              admitted that is able to maintain his personal care
              without reminders, is able to cook, and sleeps
              normally. (Exhibit 8F/2; 28F/22; 29E). He went to
              school regularly without attendance issues. (Exhibit
              28E/4; 10E). He is able to purchase items, use a
              debit card, pay bills, handle savings account and use
              a checkbook. (Exhibit 28E/4; 29E). He watches
              television and plays online games daily. (Exhibit
              28E/5). He also testified that he researched his
              conditions to learn more about them. (hearing
              transcript). He admitted that can generally follow
              spoken instructions without difficulty. (Exhibit
              28E/6). The claimant is able to operate a vehicle,
              shop in stores and attend appointments
              independently. (Exhibit 8F/2; 10F; 28E/4). He spends
              time with his family, attends school and church, and
              does not require accompaniment to do so. (Exhibit
              28E/5). He does not have problems getting along
              with family, friends, neighbors or authority figures,

2 The Court notes that the record does not contain an ‘Exhibit 28F,’ the only exhibit
identified by the number twenty-eight (28) is Exhibit 28E, which is the 2013 adult function
report. However, citations to an ‘Exhibit 28F’ occur in other parts of the ALJ’s decision as
well. [T. at 15, 18]. The citations to ‘Exhibit 28F’ in the ALJ’s decision appear to be either
the result of typographical errors or are citations to an actual ‘Exhibit 28F’ that is not
contained in the record. Either explanation for the discrepancy is problematic, as the
former concerns the issue at hand, while the latter reflects citation to evidence not
contained in the record.
                                             10
            and has never lost a job due to interpersonal issues.
            (Exhibit 28E/6-8).

[T. at 21-22 (emphasis added)]. Despite the pervasiveness of the post-

hearing evidence found throughout the ALJ’s decision, the Commissioner

argues that the post-hearing evidence constitutes only a small portion of the

entire record and it is “unlikely” that providing the post-hearing evidence to

the Plaintiff would have changed the outcome. [Doc. 16 at 6].

      Contrary to the Commissioner’s argument, the significance of the post-

hearing evidence is not derived from its proportional size to the entire

evidence of record. Rather, the significance of the post-hearing evidence is

determined by the ALJ’s reliance and importance placed thereon of such

evidence. The ALJ clearly found the post-hearing evidence significant,

particularly the 2013 adult function report, as the ALJ’s decision substantially

relies on the post-hearing evidence in reaching the conclusions therein.

      The ALJ’s decision not only relies heavily on the post-hearing

evidence, but also indicates the ALJ mistakenly believed that the Plaintiff

completed the 2013 adult function report, when in fact, it was the Plaintiff’s

mother who had completed the 2013 adult function report. [See T. at 15, 18,

21, 477]. The ALJ’s mistaken belief is particularly problematic as the ALJ’s

decision attributes the 2013 adult function report as admissions and

assertions by the Plaintiff. [T. 14-16, 24]. Further, the ALJ’s misapprehension
                                      11
regarding the source of the 2013 adult function report formed a significant

basis for his findings concerning the inconsistency between the Plaintiff’s

alleged symptoms and the evidence of record.

      Contrary to the Commissioner’s argument, the ALJ relied heavily on

the 2013 adult function report. Therefore, notice to the Plaintiff was required.

Moreover, the ALJ’s confusion regarding the source of the 2013 adult

function report illustrates the harm arising from this reliance, as the 2013

adult function report did not contain Plaintiff’s admissions and concessions

(as the ALJ assumed) and there is nothing in the record showing that the

Plaintiff had any notice or knowledge of the contents of the 2013 adult

function report (as it appears the ALJ assumed). By supporting his decision

in such a manner, the ALJ relies on substantial evidence that is unfavorable

to the Plaintiff but was not provided to him as required by the Social Security

Regulations. As such, the Court cannot say that such error was harmless.

For this reason, a remand is required.

      In light of this decision, the Plaintiff’s other assignments of error need

not be addressed at this time but may be addressed by him on remand.




                                      12
VI.   CONCLUSION

      For the reasons stated, remand is required. On remand, the ALJ shall

afford the Plaintiff an opportunity to challenge the post-hearing evidence as

required by 20 C.F.R. § 416.1416(f).

                                  ORDER
      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 12] is GRANTED and the Defendant’s Motion for

Summary Judgment [Doc. 15] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

      IT IS SO ORDERED.
                                  Signed: September 27, 2019




                                       13
